

116 HR 5998 IH: Gold Star Families Parks Pass Act
U.S. House of Representatives
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5998IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2020Mr. Golden (for himself and Mr. Wittman) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo make the National Parks and Federal Recreational Lands Pass available at no cost to members of Gold Star Families.1.Gold Star Families Parks Pass(a)Short titleThis Act may be referred to as the Gold Star Families Parks Pass Act.(b)Gold Star Families parks passSection 805(b) of division J of the Consolidated Appropriations Act, 2005 (16 U.S.C. 6804(b); 118 Stat. 3386), is amended by adding at the end the following new paragraph:(3)Gold Star Families Parks PassThe Secretary shall make the National Parks and Federal Recreational Lands Pass available, at no cost, to members of Gold Star Families, as defined by section 3.2 of Department of Defense Instruction 1348.36..